      CASE 0:17-cv-03835-SRN-TNL Document 111 Filed 02/06/20 Page 1 of 5



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 Judy Larson, Janelle Mausolf, and Karen           Case No. 17-cv-3835 (SRN/TNL)
 Reese, individually and on behalf of
 themselves and all others similarly situated,

               Plaintiffs,                       ORDER ON MOTION FOR LEAVE
                                                   TO FILE AMICUS CURIAE
 v.

 Allina Health System; the Allina Health
 System Board of Directors; the Allina
 Health System Retirement Committee; the
 Allina Health System Chief Administrative
 Officer; the Allina Health System Chief
 Human Resources Officer; Clay Ahrens;
 John I. Allen; Jennifer Alstad; Gary
 Bhojwani; Barbara Butts-Williams; John R.
 Church; Laura Gillund; Joseph Goswitz;
 Greg Heinemann; David Kuplic; Hugh T.
 Nierengarten;     Sahra     Noor;     Brian
 Rosenberg; Debbra L. Schoneman; Thomas
 S. Schreier, Jr.; Abir Sen; Sally J. Smith;
 Darrell Tukua; Penny Wheeler; Duncan
 Gallagher; Christine Webster Moore;
 Kristyn Mullin; Steve Wallner; John T.
 Knight; and John Does 1–20,

               Defendants.

Brock J. Specht, Carl F. Engstrom, and Kai H. Richter, Nichols Kaster, PLLP, 4600 IDS
Center, 80 South Eighth Street, Minneapolis, MN 55402; Douglas Patrick Needham, Mark
Patrick Kindall, and Robert A. Izard, Jr., Izard Kindall & Raabe, LLP, 29 South Main
Street, Suite 305, West Hartford, CT 06107; Mark K. Gyandoh, Capozzi Adler, P.C., 2933
North Front Street, Harrisburg, PA 17110, for Plaintiffs.

Andrew J. Holly, Nicholas J. Bullard, and Stephen P. Lucke, Dorsey & Whitney LLP, 50
South 6th Street, Suite 1500, Minneapolis, MN 55402; Eric G. Serron and Paul J. Ondrasik,
Jr., Steptoe & Johnson LLP, 1330 Connecticut Avenue NW, Washington D.C. 20036, for
Defendants.
     CASE 0:17-cv-03835-SRN-TNL Document 111 Filed 02/06/20 Page 2 of 5



SUSAN RICHARD NELSON, United States District Judge

       Before the Court is non-party Shiyang Huang’s Motion for Leave to File Amicus

Curiae in Support of Neither Party [Doc. No. 103] and Motion for Leave to File

Reply/Surreply [Doc. No. 110]. Huang’s Motion for Leave to File Amicus Curiae seeks to

“correct [the] use of [the] class-action device[] so that absentee will see less abuse while

settling[.] (sic)” (See Motion for Leave to File Amicus Curiae (Amicus Motion) [Doc. No.

103] at 2.) Huang’s Motion for Leave to File Reply, on the other hand, seeks permission to

file a reply brief responding to both parties’ opposition to Huang’s Amicus Motion.1 (Motion

for Leave to File Reply (Reply Br. Motion) [Doc. No. 110].) For the following reasons, the

Court DENIES Huang’s Motion for Leave to File Amicus Curiae [Doc. No. 103] and

DENIES AS MOOT Huang’s Motion for Leave to File Reply/Surreply [Doc. No. 110].

I.     BACKGROUND AND DISCUSSION

       On August 18, 2017, Plaintiffs filed the present class-action case against Defendants

for violations of the Employee Retirement Income Security Act of 1974 (“ERISA”), 29

U.S.C. §§ 1009, 1132 (2012). (See Compl. [Doc. No. 1] at 2.) Generally, Plaintiffs’ claims

consist of allegations that Defendants violated their fiduciary duties while managing

Defendants’ various Retirement Savings Plans. (Id. at 1.) Early in the case, Defendants filed

a motion to dismiss for lack of subject matter jurisdiction and failure to state a claim. (See

Mot. to Dismiss [Doc. No. 28].) Following extensive arguments by the parties, the Court




1
      Under this Court’s local rules, the Court must grant permission before a reply brief
may be filed for a nondispositive civil motion. See D. Minn. L.R. 7.1(b)(3).
                                              2
     CASE 0:17-cv-03835-SRN-TNL Document 111 Filed 02/06/20 Page 3 of 5



granted in part and denied in part the motion to dismiss. (See Order Granting in Part and

Denying in Part Mot. to Dismiss [Doc. No. 71].)

       On April 19, 2019, the parties notified the Court that they had agreed to the basic terms

of a settlement that would resolve the matter entirely, and sought a temporary stay of the

proceedings; the Court granted that request, staying the case while the parties drafted a

settlement agreement. (See Stip. to Stay Pending Settlement Approval [Doc. No. 83]; Order

granting Stay [Doc. No. 85]; see also Orders extending Stay [Doc. Nos. 90, 93].)

       On October 16, 2019, Plaintiffs filed an unopposed Motion for Preliminary Approval

of Settlement [Doc. No. 94], which the Court granted. (See Order granting Prelim. Approval

of Settlement [Doc. No. 99].) A fairness hearing is currently scheduled for April 16, 2020

before the undersigned. (See Min. Entry [Doc. No. 99].)

       On January 17, 2020, non-party, non-class member Shiyang Huang filed the present

Motion for Leave to File Amicus Curiae in Support of Neither Party. (See Amicus Motion

[Doc. No. 103].) While his motion is less than clear, it appears to the Court that Huang is

arguing that he should be permitted to file his amicus brief for three reasons: (1) Huang is

“flagging” constitutional Article III standing and Due Process concerns for the Court; (2)

Huang has a strong interest in this case in light of his involvement and objections in an entirely

separate case, Schultz v. Edward D. Jones & Co, L.P., No. 4:16-cv-1346–JAR (E.D. Mo.),

affirmed sub. nom., McDonald v. Edward D. Jones & Co., L.P., No. 19-2158, 2020 WL

504865, ___ Fed. App’x ___ (8th Cir. Jan. 31, 2020), and because very few objectors “could

or would [] properly object” to this settlement; and (3) this case’s similarities to Schultz, and

the Eighth Circuit’s consideration of the appeal in that case, suggest this Court should

                                                3
     CASE 0:17-cv-03835-SRN-TNL Document 111 Filed 02/06/20 Page 4 of 5



consider the merits of Huang’s brief. (See Amicus Mot. [Doc. No. 103] at 3.) Plaintiffs and

Defendants oppose Huang’s motion on various grounds, including that it is premature,

unhelpful, violates Fed. R. Civ. P. 11, and that the case Huang was involved in is not similar

enough to warrant his involvement here. (See Pl.’s Mem. in Opp’n to Mot. for Leave to File

Amicus [Doc. No. 107] at 2–3; Defs.’s Mem. in Opp’n to Mot. for Leave to File Amicus

[Doc. No. 108] at 1–2.) Huang then filed a Motion for Leave to File Reply seeking permission

to file a reply brief responding to each party’s opposition. (Reply Br. Motion [Doc. No. 110].)

       There is no formal rule governing the standard by which to evaluate whether to grant

a motion requesting leave to file an amicus curiae brief. Rather, “[a] determination on a

request to participate as amicus curiae is discretionary, and ‘the court . . . may grant or refuse

leave according as it deems the proffered information timely, useful, or otherwise.’ ” Murphy

v. Piper, No. 16-cv-2623 (DWF/BRT), 2018 WL 2088302, at *11 (D. Minn. 2018) (quoting

Richland/Wilkin Joint Powers Auth. v. U.S. Army Corps of Eng’rs, 38 F. Supp. 3d 1043, 1055

(D. Minn. 2014)); see also N. Sec. Co. v. United States, 191 U.S. 555, 555–556 (1903)

(discussing discretionary standard for permitting amicus filings).

       The Court denies Huang’s request to file as amicus curiae. Huang is not a party or a

class member in this case. His only purported “interest” stems from his involvement in an

unrelated ERISA action originally filed in the United States District Court for the Eastern

District of Missouri, in which he objected to the class settlement and appealed to the Eighth

Circuit when his objection was overruled. (See Notice of Appeal in Schultz v. Edward D.

Jones & Co, L.P., No. 4:16-cv-1346–JAR (E.D. Mo.) [Doc. No. 114].) The Eighth Circuit

has since rejected Huang’s appeal and affirmed the approval of the Schultz settlement, which

                                                4
      CASE 0:17-cv-03835-SRN-TNL Document 111 Filed 02/06/20 Page 5 of 5



renders moot any suggestion that this Court stay the case pending resolution of the Schultz

case. See McDonald, 2020 WL 504865, at *1 (rejecting Huang’s appeal and affirming district

court certification of settlement class, approval of settlement, and award of attorneys’ fees

and case contribution awards). Additionally, Huang’s contentions that there are standing

issues here are meritless; the Court has already held that Plaintiffs have standing. (See Order

Granting in Part and Denying in Part Mot. to Dismiss [Doc. No. 71] at 9–12.) Finally, Huang

is incorrect that “few objectors” would or will object; at least two objections to the settlement

have already been filed. (See, e.g., Doc. Nos. 101 (letter objection), 102 (letter objection).)

       Ultimately, the Court does not consider Huang’s proposed involvement to be timely,

useful, or otherwise helpful to the Court. Accordingly, the Court denies Huang’s motion to

file an amicus brief [Doc. No. 103] and denies as moot Huang’s motion to file a reply brief

[Doc. No. 110].

II.    CONCLUSION

       Based on the submissions and the entire file and proceedings herein, IT IS

HEREBY ORDERED that Shiyang Huang’s Motion for Leave to File Amicus Curiae in

Support of Neither Party [Doc. No. 103] is DENIED, and his Motion for Leave to File

Reply/Surreply [Doc. No. 110] is DENIED AS MOOT.

IT IS SO ORDERED.



Dated: February 6, 2020                             s/Susan Richard Nelson
                                                    SUSAN RICHARD NELSON
                                                    United States District Judge



                                               5
